Citation Nr: 0807074	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-20 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
migraines and assigned a zero percent disability rating.  The 
veteran testified at a Board hearing in May 2006.  This claim 
was remanded by the Board in August 2006 for further 
development.

In a November 2007, the veteran was notified that the 
Veterans' Law Judge who conducted the May 2006 hearing was no 
longer employed by the Board.  Because the veteran did not 
reply to this letter, the Board assumes that the veteran did 
not wish to exercise his right to a new hearing, and will 
proceed accordingly.  38 C.F.R. § 20.217 (2007).


FINDINGS OF FACT

1.  The evidence shows that, prior to April 10, 2003, the 
veteran's headaches were manifested by attacks occurring on 
an average of once every four to five months.

2.  The evidence shows that from April 10, 2003 to May 17, 
2006, the veteran's headaches were manifested by prostrating 
attacks occurring on an average of once every two months.

3.  The evidence shows that, since May 17, 2006, the 
veteran's headaches are manifested by prostrating attacks 
occurring at least once every month.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
migraines, prior to April 10, 2003, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8100 (2007).

2.  The criteria for a rating of 10 percent for headaches 
from April 10, 2003 to May 17, 2006, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8100 (2007).

3.  The criteria for a rating of 30 percent for migraines, 
since May 17, 2006, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  This letter informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A letter was sent to the veteran in April 2006 providing him 
the information required by Dingess.

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   

The Board concedes that the pre-adjudicatory VCAA letter does 
not comply with the requirements enumerated in the Vazquez-
Flores decision noted above.  This notice did inform the 
veteran that he could submit medical or lay evidence to 
demonstrate a worsening of his migraines; it also informed 
him that the lay evidence could include statements from 
individuals who could describe how his disability had 
worsened.  However, this letter did not include the 
appropriate diagnostic codes or an explanation as to how the 
codes are used to evaluation the claim.  Thus, this notice 
letter is presumed to be prejudicial on its face.  See 
Vazquez-Flores, supra.  However, this error does not affect 
the "essential fairness of the adjudication," see Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), in light of the 
post-adjudicatory notice, namely the statement of the case 
(SOC), that was sent to the veteran and his representative in 
May 2004.  This notified the veteran and his representative 
of the diagnostic code to be used in evaluating the veteran's 
migraines, as well as an explanation of the bases for the 
numeric disability evaluation assigned.  It was explained to 
the veteran what various types of evidence could be used to 
demonstrate the affect his disability has upon his ability to 
work and on his daily life.  As a consequence, a reasonable 
person would be expected, based on the entirety of the 
record, to understand what was needed to substantiate the 
claim.  See Sanders, 487 F.3d at 889.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in April 2002, he was afforded a formal VA 
examination to assess the severity of his migraines.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  
Background & Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.  

The veteran was assigned an initial noncompensable disability 
rating, effective May 31, 2001, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under this provision, a 50 percent 
rating is assigned for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  A 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months; while a 10 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A zero percent rating is assigned for 
migraine headaches with less frequent attacks.  

I.  Prior to April 10, 2003

Private medical records, dated in December 2001, show that 
the veteran complained of frequent headaches.  In April 2002, 
he underwent a VA examination.  At that time, the veteran 
stated that his migraines began in 1991, and he was diagnosed 
with this condition in 1992.  He described these headaches as 
occurring every four to five months, and lasting from three 
to seven days at a time.  The veteran stated that his 
functional level was decreased to a minimum during these 
episodes.  The examiner diagnosed the veteran as having 
migraine headaches.
Nothing in this record reflects the presence of prostrating 
headache attacks occurring every 2 months; thus, a foundation 
upon which to assign an initial compensable disability rating 
for migraines, prior to April 2003, has not been presented.

II.  April 2003 to May 2006

The veteran submitted a Notice of Disagreement (NOD) April 
10, 2003, in which he stated that his migraine headaches 
occurred up to twice a month.  Private medical records, dated 
in May 2003, reflect that the veteran reported typically 
taking medication for severe headaches less than 10 times in 
a 12 month period.  In October 2003, the veteran described 
recently experiencing "the most severe headache" he had 
ever had.  In July 2004, the veteran complained of persistent 
frontal headaches that were sometimes associated with 
nauseousness.  In October 2004, the veteran described 
experiencing a seven day headache that was associated with 
photophobia, nauseousness, and occasional vomiting.  An MRI 
test completed that month was negative for any abnormality.  
The treating physician diagnosed the veteran as having 
chronic tension/migraine headaches of "unclear" etiology.

The Board finds that the evidence may be viewed as 
approximating the criteria for a 10 percent disability 
rating.  While the veteran stated in his April 2003 NOD that 
he experienced "up to" two headaches per month, the medical 
records reflect that he sought treatment for this condition 
about every 5.5 months, on average, and only described 
prostrating attacks at these times.  The record does not 
reflect that the veteran experienced monthly prostrating 
attacks at this point; or frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Thus, a rating in excess of 10 percent is 
not warranted.

III.  Since May 17, 2006

At his May 17, 2006 Board hearing, the veteran testified that 
he experience migraines once every week or every two weeks.  
He described that a typical headache caused him to have to 
lie down (when at home) or sometimes leave work if he was 
unable to "work through it."  Private medical records, 
dated in May 2006, show that the veteran complained of having 
symptoms of this conditions "on and off" over the course of 
an entire week, which included nauseousness and photophobia.  
In June 2006, he complained of experiencing daily migraines, 
with a change in pattern and more frequency.  The treating 
physician noted the veteran's long-standing history of 
headaches, which were believed to be vascular in nature, and 
diagnosed him as having recurrent classical migraines.

The Board finds that the evidence meets the criteria for a 30 
percent disability rating.  The evidence reflects that the 
veteran experienced, and sought treatment for, monthly 
prostrating attacks.  However, there is no evidence of 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Thus, a rating in excess of 
30 percent is not warranted.

IV.  Conclusion

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's headaches so as to warrant assignment 
of higher evaluations on extra-schedular bases.  As noted 
above, there is no evidence of record showing that this 
disability has resulted in marked interference with 
employment, i.e., beyond that reflected by the evaluations.  
While the veteran indicated that his symptoms have caused him 
to leave work on occasion, he continues to maintain 
employment at his present position.  In addition, there is no 
indication that veteran's migraines have necessitated 
frequent, or indeed, any, periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).





ORDER

An initial compensable evaluation for migraines, prior to 
April 10, 2003, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for migraines from 
April 10, 2003 to May 17, 2006, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for migraines, since 
May 17, 2006, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


